271 F. Supp. 990 (1967)
George Washington JACKSON, Plaintiff,
v.
H. Townsend HADER, Defendant.
No. 1231.
United States District Court W. D. Missouri, C. D.
August 30, 1967.
George Washington Jackson, pro se.

MEMORANDUM AND ORDER
JOHN W. OLIVER, District Judge.
Plaintiff seeks to file this civil complaint for damages in forma pauperis. Leave to so proceed is granted.
The action will be dismissed for lack of jurisdiction. The complaint alleges certain misconduct by defendant *991 as plaintiff's appointed defense counsel in the Circuit Court of Lafayette County, Missouri. The complaint does not allege diversity of citizenship. Further, the complaint does not state a cause of action under the Civil Rights Act, Sections 1981-1985, Title 42, United States Code, because a lawyer is not a person acting under color of state law within the meaning of the Act. Compare Rhodes v. Meyer, D.C.Neb.1963, 225 F. Supp. 80, at 93-94 and 107, affirmed 8th Cir. 1964, 334 F.2d 709, at 718, cert. denied 379 U.S. 915, 85 S. Ct. 263, 13 L. Ed. 2d 186. The alleged fact that defendant was appointed counsel does not affect the application of the principles stated. Counsel appointed to represent indigent defendants represent such persons in an independent professional capacity; they do not represent the State nor does their representation constitute an action under color of state law within the meaning of the Civil Rights Act.
There being no other basis for jurisdiction, it is
Ordered that the complaint be, and is hereby, dismissed with prejudice.